Exhibit 10.2

 

[g284521kti001.jpg]

 

 

 

1633 Broadway, 28th Floor

 

New York, NY 10019

 

T 646 673 8000 F 646 673

 

 

 

Cira Centre

 

2929 Arch Street, Suite 1703

 

Philadelphia, PA 19104-2870

 

T 215 701 9555 F 215 701 8282

 

October 13, 2011

 

Kips Bay Medical, Inc.

3405 Annapolis Lane North, Suite 200

Minneapolis, MN 55447

 

Attn:                    Manny Villafana

Chairman & CEO

 

Engagement and Fee Letter

 

Dear Manny:

 

This letter agreement (this “Engagement and Fee Letter”) is to confirm the
engagement by Kips Bay Medical, Inc. (the “Company” or “you”) of Cohen and
Company Capital Markets, LLC and its affiliates (“CCCM”), as financial advisor
in connection with the Company’s target capital raise of $20,000,000 (the
“Target Amount”) through the acquisition of a to be determined number of Company
shares by Aspire Capital Partners, LLC or one of its affiliates or subsidiaries
(collectively, “Aspire”) in a series of incremental equity transations (each a
“Transaction”).

 

Accordingly, the parties hereto agree as follows:

 

Section 1.                            Engagement of CCCM.  CCCM’s services under
this Engagement and Fee Letter will, to the extent requested and appropriate,
consist of:

 

(a)                                  advising you concerning the structure,
price and other terms and conditions of any Transaction;and

 

(b)                                 taking such actions on your behalf as may be
appropriate in CCCM’s reasonable judgment with your prior consent.

 

Section 2.                            Compensation.  As consideration for CCCM’s
agreement to perform the services described in this Engagement and Fee Letter,
the Company agrees to pay to CCCM a

 

--------------------------------------------------------------------------------


 

cash fee equal to 3% of the aggregate consideration paid or payable for any
securities sold to Aspire in any Transaction or any tranches of any Transaction.
The Company shall pay any and all such cash fees in arrears, within the first
three (3) business days, of the month following the date at which such
Transaction is completed.

 

You agree that, once paid, the fees or any part thereof payable hereunder will
not be refundable under any circumstances and such fees shall not be subject to
reduction by way of setoff or counterclaim.

 

Section 3.                            Expenses; Payments.  Whether or not any
Transaction is consummated or this Engagement and Fee Letter is terminated or
expires, the Company agrees, upon request to reimburse CCCM promptly for
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
incurred in connection with the preparation of documents or other matters
relating to any Transaction; provided, however, that no such out-of-pocket costs
or expenses shall be reimbursable without the prior written consent of the
Company.

 

All fees and expenses payable under this agreement are payable in U.S. dollars
in immediately available funds. All fees, expenses and other payments under this
agreement shall, unless otherwise prohibited by law, be paid without giving
effect to any withholding or deduction of any tax or similar governmental
assessment.

 

Section 4.                            Information.  You agree that you will not
and will cause your affiliates not to disclose this Engagement and Fee Letter,
the contents hereof or the activities of CCCM pursuant hereto, directly or
indirectly, to any person without the prior written approval of CCCM, except
that the Company may disclose this Engagement and Fee Letter and the contents
hereof (i) to its directors, officers, members, direct or indirect
equityholders, counsel and professional advisors, in each case on a
“need-to-know” basis (in which case the Company will (x) inform any such persons
of the confidentiality obligations contained herein and (y) remain responsible
for any breaches of any such obligations by any such persons) and (ii) other
than to the extent covered by the preceding clause (i), as required by
applicable law or regulation or compulsory legal, judicial, administrative or
regulatory process (in which case the Company will inform any such persons of
the confidentiality obligations contained herein). The obligations of the
Company pursuant to this paragraph shall survive any expiration or termination
of this agreement or CCCM’s engagement hereunder. Notwithstanding anything to
the contrary contained in this Engagement and Fee Letter, the Company (and each
employee, representative or other agent of the Company) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated by this Engagement and Fee Letter and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Company relating to such tax treatment and structure.

 

In connection with CCCM’s engagement, the Company will actively assist CCCM in
achieving a Transaction that is reasonably satisfactory to CCCM and you. Such
assistance shall include (a) furnishing to, or causing to be furnished to, CCCM
all information concerning the Company that CCCM reasonably deems necessary or
appropriate to complete its services hereunder (the “Information”); (b) making
reasonably available your officers, directors,

 

2

--------------------------------------------------------------------------------


 

employees, accountants, counsel and other representatives (collectively, the
“Representatives”); and (c) otherwise reasonably assisting CCCM in its efforts,
including by making presentations regarding the business and affairs of the
Company and its subsidiaries, as appropriate, at one or more one-on-one meetings
with Aspire. In performing its services hereunder, CCCM shall be entitled to
rely upon and shall not be responsible for the accuracy or completeness of
information supplied to it by the Company or any of its Representatives and
shall not be responsible for conducting any appraisal of assets or liabilities.

 

The Company represents and warrants to CCCM that all Information provided to
CCCM will, to the best of the Company’s knowledge, be complete and correct in
all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are or will be made. The Company recognizes and confirms that CCCM (i) will use
and rely primarily on the Information and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (ii) is
authorized to transmit to Aspire  any Information and other legal documentation
supplied to CCCM for transmission to Aspire (iii) does not assume responsibility
for the accuracy or completeness of the Informatioin and such other information;
(iv) will not make an appraisal of the Company; and (v) retains the right to
continue to perform due diligence during the course of its engagement hereunder
to the extent that it is reasonably necessary for it to perform the services
contemplated hereby (it being understood that CCCM will not be authorized to act
as an initial purchaser or underwriter but will merely be acting as a financial
advisor without underwriter liability under the Securities Act of 1933).

 

Section 5.                            Public Announcements.  The Company
acknowledges that CCCM may, at its option and expense and after the Closing Date
or the consummation of the Transaction, place announcements and advertisements
describing CCCM’s role in such transaction and such other information as is
publicly disclosed (which may include the reproduction of the Company’s logo and
a hyperlink to the Company’s website on CCCM’s website).  Furthermore, if
requested by CCCM, the Company shall include a mutually acceptable reference to
CCCM in any press release or other public announcement made by the Company
regarding the matters described in this agreement.

 

Section 6.                            Indemnity.  Since CCCM will be acting on
behalf of the Company in connection with this engagement, the Company and CCCM
agree to the indemnity provisions and other matters set forth in Annex A which
is incorporated by reference into this agreement and is an integral part hereof.
The obligations of the Company pursuant to Annex A shall survive any expiration
or termination of this agreement or CCCM’s engagement hereunder.

 

Section 7.                            Term.  Unless otherwise agreed to in
writing by the parties hereto, this Engagement and Fee Letter shall terminate
upon the later to occur of (i) four (4) months after the date hereof, or (ii) in
the event any Transaction is entered into that requires subsequent purchases by
any Investor, the date on which the last purchase of any Transaction occurs
(collectively, the “Term”).

 

3

--------------------------------------------------------------------------------


 

Section 8.                            Termination.  Unless a Transaction has
been entered into by the Company, CCCM’s engagement hereunder may be terminated
by CCCM or the Company at any time upon thirty (30) days’ prior written notice
thereof. Upon any termination of this Engagement and Fee Letter, the obligations
of the parties hereunder shall terminate, except for their obligations under
Section 4 (with respect to confidentiality), this Section 8 and Sections 3, 6,
7, 9, 10 and 11. If within the eighteen (18) months following the term or
termination of this Engagement and Fee Letter, the Company or any of its
subsidiaries consummates any other transaction with Aspire, CCCM shall be
entitled to payment in full of the fees described in Section 2 of this
Engagement and Fee Letter with respect to such transaction or transactions;
provided, however, that this tail provision will not apply for any underwritten
offering by the Company in which Aspire purchases securities.

 

Section 9.                            Acknowledgements.  The Company
acknowledges that CCCM and its affiliates are involved in a wide range of
banking, investment banking, private banking, private equity, asset management
and other investment and financial businesses and services, both for its own
account and for the accounts of clients and customers. CCCM and its affiliates
provide a full range of securities services, including securities trading and
brokerage activities. CCCM and its affiliates may acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of the
Company and any other company that may be involved in the transactions and other
matters contemplated by this Engagement and Fee Letter, as well as provide
investment banking and other financial services to such companies. CCCM and its
affiliates may have interests, or be engaged in a broad range of transactions
involving interests, that differ from those of the Company. The Company
acknowledges and agrees that CCCM has no obligation to disclose such interests
or transactions (or information relating thereto) to the Company.

 

The Company expressly acknowledges and agrees that CCCM’s obligations hereunder
are on a reasonable best efforts basis only and that the execution of this
Agreement does not constitute a commitment by CCCM and its affiliates to
purchase any portion of any Transaction  and does not ensure the successful
placement of any Transaction or any portion thereof or the success of CCCM or
its affiliates with respect to securing any other financing on behalf of the
Company.

 

The Company further acknowledges and agrees that CCCM has been retained solely
to provide the services set forth in this Engagement and Fee Letter and that no
fiduciary or agency relationship between the Company and CCCM has been created
in respect of CCCM’s engagement hereunder, regardless of whether CCCM has
advised or is advising the Company on other matters. In connection with this
engagement, CCCM is acting as an independent contractor, with obligations owing
solely to the Company and not in any other capacity.

 

The Company understands that CCCM is not undertaking to provide any legal,
accounting or tax advice in connection with this agreement. CCCM shall not be
responsible for the underlying business decision of the Company to effect the
transactions contemplated by this Engagement and Fee Letter or for the advice or
services provided by any of the Company’s other advisors or contractors.

 

4

--------------------------------------------------------------------------------


 

Section 10.                      Miscellaneous.  This agreement shall be binding
upon and inure to the benefit of the Company, CCCM and their respective
successors. Except as contemplated by Annex A, this agreement is not intended to
confer rights upon any persons not a party hereto (including security holders,
employees or creditors of the Company). This agreement constitutes the entire
agreement between the parties and supersedes all prior agreements, both written
and oral, with respect to the subject matter hereof. If any term, provision,
covenant or restriction herein (including Annex A) is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions and restrictions contained herein
shall remain in full force and effect and shall in no way be modified or
invalidated.

 

This Engagement and Fee Letter may be executed in counterparts, each of which
will be deemed to be an original, but all of which taken together will
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Engagement and Fee Letter by facsimile or by electronic
“.pdf” transmission shall be effective as delivery of a manually signed
counterpart.

 

Section 11.                      Governing Law; Jurisdiction; Waiver of Jury
Trial.  All aspects of the relationship created by this agreement or the
engagement hereunder, any other agreements relating to the engagement hereunder
and all claims or causes of action (whether in contract, tort or otherwise) that
may be based upon, arise out of or relate to this agreement or the engagement
hereunder shall be governed by and construed in accordance with the laws of the
State of New York, applicable to contracts made and to be performed therein and,
in connection therewith, the parties hereto consent to the exclusive
jurisdiction of the Supreme Court of the State of New York or the United States
District Court for the Southern District of New York, in each case sitting in
New York County and agrees to venue in such courts. Notwithstanding the
foregoing, solely for purposes of enforcing the Company’s obligations under
Annex A, the Company consents to personal jurisdiction, service and venue in any
court proceeding in which any claim or cause of action relating to or arising
out of this agreement or the engagement hereunder is brought by a third party
against any Indemnified Person. CCCM AND THE COMPANY EACH HEREBY AGREES TO WAIVE
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER CLAIM OR ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ENGAGEMENT HEREUNDER.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------


 

We are delighted to accept this engagement and look forward to working with you
on this assignment. Please confirm your agreement with the foregoing by signing
and returning to us the enclosed copy of this agreement.

 

 

Very truly yours,

 

 

 

 

 

COHEN AND COMPANY CAPITAL MARKETS, LLC

 

 

 

 

 

By:

/s/ Jeff Silberman

 

 

 

Name:

Jeff Silberman

 

 

 

Title:

General Counsel

 

[Engagement and Fee Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first written above:

 

 

KIPS BAY MEDICAL, INC.

 

 

 

 

 

By:

/s/ Scott Kellen

 

 

 

Name:

Scott Kellen

 

 

 

Title:

Chief Financial Officer

 

 

7

--------------------------------------------------------------------------------


 

ANNEX A

 

In further consideration of the agreements contained in the Engagement and Fee
Letter of which this Annex A is a part, the Company agrees to indemnify and hold
harmless CCCM, its affiliates, the respective members, directors, officers,
partners, agents and employees of CCCM and its affiliates, and any person
controlling CCCM or any of its affiliates (collectively, “Indemnified Persons”)
from and against, and the Company agrees that no Indemnified Person shall have
any liability to the Company or its owners, parents, affiliates, security
holders or creditors for, any claims, damages or liabilities (including actions
or proceedings in respect thereof) (collectively, “Liabilities”) (A) related to
or arising out of (i) the Company’s actions or failures to act (including
statements or omissions made or information provided by the Company or its
agents) in connection with the Transaction or (ii) actions or failures to act by
an Indemnified Person with the Company’s expressed consent or in reliance on the
Company’s actions or failures to act in connection with the Transaction or
(B) otherwise related to or arising out of the Engagement and Fee Letter, CCCM’s
performance thereof or any other services CCCM is asked to provide to the
Company (in each case, including related activities prior to the date hereof),
except that this clause (B) shall not apply to any Liabilities to the extent
that they are finally determined by a court of competent jurisdiction to have
resulted primarily from the fraud or willful misconduct of such Indemnified
Person.

 

If such indemnification is for any reason not available or insufficient to hold
an Indemnified Person harmless, the Company agrees to contribute to the
Liabilities involved in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and by CCCM, on the
other hand, in respect of the Engagement and Fee Letter or, if such allocation
is determined by a court of competent jurisdiction to be unavailable, in such
proportion as is appropriate to reflect other equitable considerations such as
the relative fault of the Company on the one hand and of CCCM on the other hand;
provided, however, that, to the extent permitted by applicable law, the
Indemnified Persons shall not be responsible for expenses and Liabilities which
in the aggregate are in excess of the amount of all fees actually received or
receivable by CCCM from the Company pursuant to the Engagement and Fee Letter.
Relative benefits to the Company, on the one hand, and CCCM, on the other hand,
in respect of the Engagement and Fee Letter shall be deemed to be in the same
proportion as (i) the total value received or proposed to be received by the
Indemnifying Parties in connection with any financing contemplated by the
Engagement and Fee Letter, bears to (ii) all fees actually received by or
committed to CCCM in connection with the Engagement and Fee Letter.

 

The Company will not permit any settlement or compromise to include, or consent
to the entry of any judgment that includes, a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of an Indemnified
Person, without such Indemnified Person’s prior written consent. If any
Indemnified Person becomes involved in any capacity in any action, claim, suit,
investigation or proceeding, actual or threatened, brought by or against any
person, including stockholders of the Company, in connection with or as a result
of the engagement or any matter referred to in the engagement the Company also
agrees to reimburse such Indemnified Persons for their reasonable and documented
out-of-pocket expenses (including, without limitation, reasonable legal fees and
other costs and expenses incurred in

 

--------------------------------------------------------------------------------


 

connection with investigating, preparing for and responding to third party
subpoenas or enforcing the engagement) as such expenses are incurred. The
Company’s obligations pursuant to this Annex A shall inure to the benefit of any
successors, assigns, heirs and personal representatives of each Indemnified
Person and are in addition to any rights that each Indemnified Person may have
at common law or otherwise. Prior to entering into any transaction involving a
sale of all or substantially all of the Company’s assets (whether structured as
an asset sale, restructuring, liquidation or other similar transfer of the
assets of the Company), the Company will arrange for either the assignment of
the Company’s obligations pursuant to this Annex A to the assignee, transferee
or other recipient of the Company’s assets in connection therewith or such
alternative means of providing for the Company’s obligations set forth in this
paragraph as may be reasonably satisfactory to CCCM to the extent that such
obligations would not survive as a matter of law.

 

 

Annex A

--------------------------------------------------------------------------------